Order entered December 12, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01289-CR

                        ADRIAN JERMAINE GASKIN, JR., Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 066812

                                             ORDER
       The Court has before it counsel’s December 5, 2016 motion to withdraw accompanied by

a December 6, 2016 Anders brief in which counsel states there are no arguable grounds for

appeal and the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967). The record

reflects that appellate counsel was also trial counsel.

       This Court has previously concluded “it is not appropriate for appointed appellate counsel

to file an Anders brief in a case in which counsel also served as trial counsel.” Chandler v. State,

988 S.W.2d 827, 828 (Tex. App.—Dallas 1999, no pet.). Therefore, we STRIKE the Anders

brief and GRANT the motion to withdraw as counsel. We DIRECT the Clerk to remove James

Dunn Jr. as appellant’s appointed attorney of record.
       We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, with FIFTEEN DAYS of the date of this order, the order

appointing new counsel to represent appellant, review the record, and file a brief on his behalf.

See Jeffrey v. State, 903 S.W.2d 776, 778−80 (Tex. App.—Dallas 1995, no pet.).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable James Fallon, Presiding Judge, 15th Judicial District Court; Kelly Ashmore, Grayson

County District Clerk; James Dunn Jr.; and the Grayson County District Attorney’s Office.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.




                                                    /s/    ADA BROWN
                                                           JUSTICE